Execution Version

EQUITY PURCHASE AGREEMENT

Series A -1 Convertible Preferred Stock

75,000 Shares, $1,000 per share

by and among

ONLINE RESOURCES CORPORATION,

as the Company

and

THE PURCHASERS THAT ARE SIGNATORIES HERETO

as the Purchasers,

Dated as of July 3, 2006





1





         
SCHEDULE A
SCHEDULE B
SCHEDULE 5.1
  —
—
—   Information Relating to Purchasers
Defined Terms
The Company and Subsidiaries;

          Ownership of Subsidiary Stock
   
 
       
SCHEDULE 5.2
SCHEDULE 5.3
SCHEDULE 5.5(b)
SCHEDULE 5.5(c)
SCHEDULE 5.6
SCHEDULE 5.8
SCHEDULE 5.11
SCHEDULE 5.13
  —
—
—
—
—
—
—
—   SEC Reports
Financial Statements
Real Property Assets
Intellectual Property
Certain Litigation
Material Contracts
ERISA Disclosure
Environmental Matters
 
       
EXHIBIT A
EXHIBIT B
EXHIBIT C
  —
—
—   Form of Series A-1 Certificate of Designation
Form of Investor Rights Agreement
Matters to be covered in Opinion of Counsel for the

the Company

2

EQUITY PURCHASE AGREEMENT

THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is entered into as of July 3,
2006, by and among the Purchasers identified on the signature pages hereof (such
Purchasers, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Purchaser” and collectively as
the “Purchasers”) and ONLINE RESOURCES CORPORATION, a Delaware corporation (the
“Company”).

R E C I T A L S

WHEREAS, the Company has formed Online Resources Acquisition Co., a Delaware
corporation and a wholly owned subsidiary of the Company (“Merger Sub”), and
Company, Merger Sub, and Princeton eCom Corporation, a Delaware corporation
(“Princeton”) have entered into that certain Agreement and Plan of Merger, dated
as of April 11, 2006 (the “Merger Agreement”), pursuant to which Merger Sub will
merge with and into Princeton with Princeton as the surviving entity (the
“Merger”) for cash consideration of approximately $195 million (the “Merger
Consideration”); and

WHEREAS, the Company has requested that the Purchasers purchase certain
securities, the proceeds from which sale would be used to (i) pay a portion of
the Merger Consideration, (ii) provide working capital for the Company and its
Subsidiaries and for such Persons’ general corporate purposes, and (iii) pay
fees and expenses incurred in connection with the issuance of the securities;
and

WHEREAS, the Purchasers desire to purchase said securities upon the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Company and the Purchasers agree as follows:

1. DEFINITIONS.

1.1. Certain Defined Terms. Certain capitalized terms used in this Agreement are
defined in Schedule B.

1.2. Other Definitional Provisions and Rules of Construction.

(a)     Any of the terms defined herein may unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

(b)     References to “Sections” shall be to Sections, of this Agreement unless
otherwise specifically provided. References to a “Schedule” or an “Exhibit”
shall be to Schedules and Exhibits, respectively, attached to this Agreement, in
each case unless otherwise specifically provided.

(c)     The use in any of the Equity Documents of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

(d)     References to any document, instrument or agreement (i) shall include
all exhibits, schedules and other attachments thereto, (ii) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, restated, supplemented or otherwise modified
from time to time and in effect at any given time unless specifically provided
otherwise.

2. THE SECURITIES

2.1. Securities. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchasers 75,000 shares of its
Series A-1 Convertible Preferred Stock (the “Securities”) at $1,000 per share,
the rights, powers, preferences, qualifications, limitations and restrictions of
which Securities are provided for and fixed in the Series A-1 Certificate of
Designation attached hereto as Exhibit A.

2.2. Investor Rights. The Purchasers and certain of their direct and indirect
transferees of the Securities will be entitled to the benefits of an Investor
Rights Agreement to be dated as of the Closing Date in substantially the form
attached hereto as Exhibit B (the “Investor Rights Agreement”), pursuant to
which the Company will grant the holders of the Securities certain rights as
shareholders including piggy-back registration rights.

2.3. Legends. Upon original issuance thereof, and until such time as the same is
no longer required under the applicable requirements of the Act, the Securities
(and all securities issued in exchange therefor or in substitution thereof or
upon exercise or conversion thereof) shall bear a legend substantially similar
to the following:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF EXCEPT
(1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR (2) PURSUANT TO AN APPLICABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

2.4. Transfer Taxes. The Company shall pay transfer taxes, if any, payable in
connection with the initial delivery to the Purchasers of the Securities.

2.5. Use of Proceeds. The net proceeds from the sale of the Securities will be
used (i) to pay a portion of the Merger Consideration, (ii) to provide working
capital for the Company and its Subsidiaries and for such Persons’ general
corporate purposes, and (iii) to pay fees and expenses incurred in connection
with the issuance of the Securities pursuant to this Agreement.

2.6. Equity Documents. This Agreement, the Securities, the Series A-1
Certificate of Designation and the Investor Rights Agreement are hereinafter
sometimes referred to collectively as the “Equity Documents”.

3. SALE, PURCHASE AND DELIVERY OF THE SECURITIES.

3.1. Purchase and Sale. On the basis of the representations, warranties,
agreements and covenants herein contained and subject to the terms and
conditions herein set forth, the Company agrees to issue and sell to the
Purchasers, and each Purchaser severally and not jointly agrees to purchase the
Securities in the amounts set forth on Schedule A from the Company at $1,000 per
share as of the Closing Date.

3.2. Closing. Certificates in definitive form for the Securities that the
Purchasers have agreed to purchase hereunder in such denomination or
denominations and registered in such name or names as the Purchasers request
upon notice to the Company at least 36 hours prior to the Closing Date, shall be
delivered by or on behalf of the Company, to each Purchaser, against payment by
or on behalf of such Purchaser of the purchase price therefor by wire transfer
of immediately available funds, to such account or accounts as the Company shall
specify prior to the Closing Date, or by such means as the parties hereto shall
agree prior to the Closing Date. Such delivery of and payment for the Securities
shall be made at the offices of Milbank, Tweed, Hadley & McCloy LLP (“Milbank”),
One Chase Manhattan Plaza, New York, New York 10005 at 10:00 A.M., New York
time, on July 3, 2006, or at such other place, time or date as the Purchasers,
on the one hand, and the Company, on the other hand, may agree upon, such time
and date of delivery against payment being herein referred to as the “Closing
Date.” The Company will make such certificates for the Securities available for
checking by the Purchasers at the offices of Milbank in New York, New York, or
at such other place as the Purchasers may designate, at least 24 hours prior to
the Closing Date.

3.3. Expenses. Without limiting and subject to the provisions of Section 8, the
Company will pay to the Purchasers on the Closing Date the reasonable fees and
disbursements of legal counsel and consultants and such other expenses,
including, without limitation, search fees, diligence fees and expenses,
documentation fees and filing fees, incurred by the Purchasers in connection
with the transactions contemplated herein, set forth in a statement (accompanied
by reasonable detail) delivered to the Company on or prior to the Closing Date,
and thereafter the Company will pay, promptly upon receipt of a supplemental
statement therefor (accompanied by reasonable detail), such additional
reasonable fees and expenses, if any, as the Purchasers may incur in connection
with such transactions; provided, however, in no event shall the Company’s total
obligation to pay such fees, disbursements and expenses, in addition to the same
with respect to the Company’s debt financing separately provided by the
Purchasers (or their affiliates), exceed $200,000 without the prior written
consent of the Company, which consent shall not be unreasonably withheld.

3.4. Yield Enhancement Fee. On the Closing Date, the Company shall pay to the
Purchasers or its designees a fee (the “Yield Enhancement Fee”) attributable to
the issuance of the Securities in an amount equal to 1.5% of the purchase price
paid by the Purchasers for the Securities purchased hereunder.

3.5. Obligation of the Purchasers. The Company hereby acknowledges and agrees
that no Purchaser shall have any obligation to purchase the Securities or
otherwise consummate the transactions contemplated by this Agreement if any of
the conditions described in Section 4 have not been satisfied to such
Purchaser’s satisfaction or waived by such Purchaser on or prior to the Closing
Date.

4. CONDITIONS TO CLOSING. Each Purchaser’s obligation to purchase the Securities
is subject to the fulfillment, unless waived in writing by the Purchasers, on or
before the Closing Date, of the following conditions:

4.1. Representations and Warranties. The representations and warranties of the
Company in each of the Equity Documents and of the Company and its Subsidiaries
in each of the Loan Documents shall be true and correct when made and on the
Closing Date.

4.2. Compliance with the Credit Agreement. The Company shall have complied with
all of the conditions to closing listed in Section 4 of the Credit Agreement,
except for Section 4.18 thereunder.

4.3. Performance. The Company shall have performed and complied with all
agreements and conditions contained in each of the Equity Documents required to
be performed or complied with by it prior to or on the Closing Date.

4.4. Officer’s Certificates. The Company shall have delivered to the Purchasers
an Officer’s Certificate, dated as of the Closing Date, certifying that the
conditions specified in Sections 4.1 and 4.3 have been fulfilled.

4.5. Secretary’s Certificates. On or before the Closing Date, the Purchasers
shall have received from the Company a certificate, dated the Closing Date and
signed by the secretary or similar officer of the Company, certifying (i) that
the attached copies of the Organizational Documents of the Company, and
resolutions of the Governing Body of the Company approving and authorizing the
execution, delivery and performance of the Equity Documents and the Related
Agreements to which it is a party and the transactions contemplated hereby and
thereby are all true, complete and correct and remain unamended and in full
force and effect as of the Closing Date, and (ii) the incumbency and specimen
signature of each officer of the Company executing any Equity Documents on the
Closing Date to which it is a party or any other document delivered in
connection herewith and therewith on behalf of the Company.

4.6. Equity Documents. On or before the Closing Date, the Company shall have
duly executed and delivered to the Purchasers the Equity Documents and such
other documents as any Purchaser may reasonably request in furtherance of the
transactions contemplated by the Equity Documents, in form and substance
reasonably satisfactory to the Purchasers, and issuance of the Securities shall
not have triggered any preemptive rights of holders of the Company’s outstanding
securities, or such rights shall have been waived to the satisfaction of the
Purchasers. The Equity Documents and such other documents as any Purchaser may
reasonably request shall be duly executed and delivered by the party or parties
thereto, unless otherwise noted, dated the Closing Date.

4.7. Opinions of Counsel. The Purchasers shall have received opinions in form
and substance satisfactory to the Purchasers, dated the Closing Date and
addressed to the Purchasers from Greenberg Traurig, LLP, counsel for the
Company, covering the matters set forth in Exhibit C and covering such other
matters incident to the transactions contemplated hereby as the Purchasers may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinions to the Purchasers).

4.8. Payment of Fees and Expenses. Without limiting the provisions of Section 8,
the Company shall have paid on or before the Closing Date (a) each Purchaser’s
expenses required to be paid by Section 3.3, including the reasonable fees,
charges and disbursements of such Purchaser’s counsel to the extent reflected in
a statement rendered to the Company at least one Business Day prior to the
Closing Date, and (b) the Yield Enhancement Fee.

4.9. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement, the other
Equity Documents, the Loan Documents and the Related Agreements and all other
agreements, documents and instruments incident to such transactions shall be
satisfactory to the Purchasers, and the Purchasers shall have received all such
counterpart originals or certified or other copies of such documents as the
Purchasers may reasonably request.

4.10. No Judgment or Orders; No Actions Pending.

(a)     There shall not be any judgment or order of a court of competent
jurisdiction or any ruling of any Governmental Authority or any condition
imposed under any Applicable Law which would prohibit the purchase of the
Securities hereunder or subject any Purchaser to any onerous condition or any
penalty under or pursuant to any Applicable Law if the Securities were to be
purchased hereunder; and

(b)     There shall be no suit, action, investigation, inquiry or other
proceeding by any Governmental Authority or any other Person or any other legal
or administrative proceeding pending or, to the Company’s knowledge, threatened
which questions the validity or legality of the transactions contemplated by
this Agreement or the other Equity Documents, the Loan Documents or the Related
Agreements or which seeks damages or injunctive or other equitable relief in
connection therewith.

4.11. Purchase Permitted By Applicable Law, Etc. On the Closing Date the
purchase of the Securities by the Purchasers shall (a) be permitted by the laws
and regulations of each jurisdiction to which the Purchasers are subject,
(b) not violate any Applicable Law (including, without limitation, Regulation U,
T or X of the Board of Governors of the Federal Reserve System), (c) not require
registration or qualification of the Securities under any Applicable Law
(including, without limitation, any applicable federal or state securities
laws), and (d) not subject the Purchasers to any tax, penalty or liability under
or pursuant to any Applicable Law which was not in effect on the date hereof. If
requested by the Purchasers, the Purchasers shall have received an Officer’s
Certificate certifying as to such matters of fact as the Purchasers may
reasonably specify to enable the Purchasers to determine whether such purchase
is so permitted.

4.12. Consents and Approvals. All consents, exemptions, authorizations, or other
actions by, or notices to, or filings with, Governmental Authorities and other
Persons in respect of all Applicable Law, necessary or desirable in connection
with (a) the execution, delivery or performance by the Company, or enforcement
against the Company of the Equity Documents and (b) the Related Agreements, in
each case including, without limitation, all federal, state and local regulatory
filings, consents and approvals necessary or desirable in connection therewith,
shall have been obtained and be in full force and effect, and the Purchasers
shall have been furnished with appropriate evidence thereof (including, with
respect to all federal, state and local regulatory filings, consents and
approvals, opinions in form and substance satisfactory to the Purchasers, dated
as of the Closing Date, from outside counsel for the Company and its
Subsidiaries reasonably satisfactory to the Purchasers covering the foregoing),
and all waiting periods related thereto shall have lapsed or expired without
extension or the imposition of any conditions or restrictions.

4.13. Loan Documents. The Company shall have executed and delivered the Notes to
the Lenders under the Credit Agreement. The Loan Documents shall have been
executed and delivered by each of the parties thereto and shall be in form and
substance satisfactory to the Purchasers. Prior to or contemporaneously with the
Closing Date, the transactions contemplated by the Loan Documents shall have
been consummated.

4.14. Related Agreements; Consummation of the Merger.

(a)     All conditions to the Related Transactions set forth in the Related
Agreements shall have been satisfied or waived with the consent of the
Purchasers, which consent shall not be unreasonably withheld, and the Related
Transactions shall have become effective in accordance with the terms of the
Related Agreements.

(b)     All conditions to the Merger set forth in the Merger Agreement to be
performed at or prior to the Merger shall have been satisfied in all material
respects or the fulfillment of any such conditions shall have been waived with
the consent of Purchasers (which consent shall not have been unreasonably
withheld).

(c)     The Merger shall have become effective in accordance with the terms of
the Merger Agreement and the laws of the State of Delaware.

4.15. Ratings. Subsequent to the date of this Agreement and prior to the Closing
Date, there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the Company’s securities by any “nationally
recognized statistical rating organization” as such term is defined for purposes
of Rule 436(g)(2) under the Act.

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. In order to induce the
Purchasers to enter into this Agreement and to induce the Purchasers to purchase
the Securities, the Company represents and warrants to each Purchaser that:

5.1. Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

(a)     Organization and Powers. Each of the Company and its Subsidiaries is a
corporation or limited liability company, as applicable, duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as specified in Schedule 5.1. Each of the Company and its Subsidiaries has all
requisite power and authority to own and operate its Properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Equity Documents and Related Agreements to which it is a party and to carry out
the transactions contemplated thereby.

(b)     Qualification and Good Standing. Each of the Company and its
Subsidiaries is qualified to do business and in good standing in every
jurisdiction where its Properties are located and wherever necessary to carry
out its business and operations, except in jurisdictions where the failure to be
so qualified or in good standing has not had and could not reasonably be
expected to result in a Material Adverse Effect.

(c)     Capital Stock. The outstanding Capital Stock of the Company and each of
the Subsidiaries of the Company identified in Schedule 5.1 is duly authorized,
validly issued, fully paid and nonassessable; is free and clear of any Lien; are
owned of record free and clear of all preemptive rights, subscription rights,
other rights to purchase, voting (to the extent such Capital Stock have voting
rights) or, except as set forth on Schedule 5.1, transfer restrictions and other
similar claims; and none of such Capital Stock constitutes Margin Stock.
Schedule 5.1 correctly sets forth, as of the Closing Date, the ownership
interest of the Company and each of its Subsidiaries in each of the Subsidiaries
of the Company identified therein, as well as the ownership interests of any
other Persons therein. Each Subsidiary of the Company is a Domestic Subsidiary
and a Wholly-Owned Subsidiary of the Company. Schedule 5.1 also sets forth each
Affiliate of the Company as of the Closing Date. There are no outstanding
rights, warrants or options to acquire, or instruments convertible into or
exchangeable for, any equity interests, membership interests or partnership
interests of any Subsidiary.

(d)     Restrictions. No Subsidiary is a party to, or otherwise subject to any
legal restriction or any agreement (other than the Equity Documents and the Loan
Documents and customary limitations imposed by Applicable Law) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding Capital Stock of such Subsidiary.

5.2. SEC Reports. Except as set forth on Schedule 5.2, at the time of its
effective filing, the Company’s annual report on Form 10-K for the fiscal year
ended December 31, 2005 filed with the Commission (the “2005 10-K”) and all
subsequent reports that have been filed by the Company with the Commission
(collectively with the 2005 10-K, the “SEC Reports”) or sent to stockholders
pursuant to the Exchange Act did not include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading. Such documents, when they were filed with the Commission, conformed
in all material respects to the requirements of the Exchange Act and the rules
and regulations of the Commission thereunder.

5.3. Financial Condition. The Company has heretofore delivered to the
Purchasers, at the Purchaser’s request, the financial statements and information
set forth in Schedule 5.3. All such statements were prepared in conformity with
GAAP and fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended; provided, however, that any such unaudited financial statements lack
certain footnotes and other presentation items and are subject to changes
resulting from audit and normal year-end adjustments. Neither the Company nor
any of its Subsidiaries has (and will not have upon the sale of the Securities)
any Contingent Obligation, contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that, as of the
Closing Date, is not reflected in the foregoing financial statements or the
notes thereto and that, in any such case, is material in relation to the
business, operations, Properties, condition (financial or otherwise) or
prospects of the Company or any of its Subsidiaries.

5.4. No Material Adverse Effect. Since December 31, 2005, no event or change has
occurred that has resulted in or evidences, either in any case or in the
aggregate, a Material Adverse Effect.

5.5. Title to Properties; Liens; Real Property; Intellectual Property.

(a)     Title to Properties; Liens. The Company and its Subsidiaries have
(i) good, sufficient and legal title to (in the case of fee interests in Real
Property Assets, if any), (ii) valid leasehold interests in (in the case of
Leasehold Properties and leasehold interests in personal Property), or
(iii) good title to (in the case of all other personal Property), all of their
respective Properties reflected in the financial statements referred to in
Section 5.3 except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 10.7 of the Credit Agreement. Except as permitted by this Agreement, all
such Properties are free and clear of Liens.

(b)     Real Property. As of the Closing Date, Schedule 5.5(b) contains a true,
accurate and complete list of (i) each Real Property Asset and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Property
Asset, regardless of whether the Company or its Subsidiaries is the landlord or
tenant (whether directly or as an assignee or successor in interest) under such
lease, sublease or assignment. Except as specified in Schedule 5.5(b), each
agreement listed in clause (ii) of the immediately preceding sentence is in full
force and effect and the Company does not have knowledge of any default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legally valid and binding obligation of the Company and its Subsidiaries, as
applicable, enforceable against the Company and its Subsidiaries in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

(c)     Intellectual Property. As of the Closing Date, the Company and its
Subsidiaries own or have the right to use all Intellectual Property used in the
conduct of their business. Except as set forth on Schedule 5.6 with respect to
Princeton, no claim has been asserted and is pending by any Person challenging
or questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Company know of
any valid basis for any such claim. The use of such Intellectual Property by the
Company and its Subsidiaries does not infringe on the rights of any Person. All
federal and state and all foreign registrations of and applications for
Intellectual Property that are owned or licensed by the Company or any of its
Subsidiaries on the Closing Date are described on Schedule 5.5(c).

5.6. Litigation; Adverse Facts. Except as set forth in Schedule 5.6 annexed
hereto, there are no Proceedings (whether or not purportedly on behalf of the
Company or any of its Subsidiaries) at law or in equity, or before or by any
court or other Government Authority (including any Environmental Claims) that
are pending or, to the knowledge of the Company, threatened against or affecting
the Company or any of its Subsidiaries or any Property of the Company or any of
its Subsidiaries and that, if adversely determined to or against the Company or
any of its Subsidiaries, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any of
its Subsidiaries (i) is in violation of any Applicable Laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, or (ii) is subject to or in
default with respect to any final judgments, orders, writs, injunctions,
decrees, rules or regulations of any court or other Government Authority that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

5.7. Payment of Taxes. All tax returns and reports of the Company and its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon the Company and its Subsidiaries and upon
their respective Properties, income, businesses and franchises that are due and
payable have been paid when due and payable, except with respect to taxes being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, and reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP have been made therefor. The Company
knows of no proposed tax assessment against the Company or any of its
Subsidiaries that is not being actively contested by the Company or such
Subsidiary in good faith and by appropriate proceedings; provided that such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

5.8. Compliance with Agreements and Laws; Material Contracts.

(a)     Neither the Company nor any of its Subsidiaries is in default under any
material term of any material Contractual Obligation to which it is a party or
by which it is bound. The Company and its Subsidiaries and all of their
respective Properties and Facilities have complied at all times and in all
respects with all federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments, rulings and regulations,
except, in any case, where failure to comply would not have a Material Adverse
Effect

(b)     Neither the consummation of the transactions contemplated hereunder nor
the consummation of the transactions under the Related Agreements will conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material Contractual Obligation or material lease of
the Company or any of its Subsidiaries.

(c)     Schedule 5.8 contains a true, correct and complete list of all the
Material Contracts in effect as of the Closing Date. Except as described on
Schedule 5.8, all such Material Contracts are in full force and effect and no
material defaults currently exist thereunder.

5.9. Governmental Regulation.

Neither the Company nor any of its Subsidiaries is subject to regulation under
the Public Utility Holding the Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, the ICC Termination Act, as amended, or the Investment
Company Act, or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or Contingent Obligations or which may
otherwise render all or any portion of the Obligations unenforceable.

5.10. Securities Activities.

(a)     Neither the Company nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.

(b)     No part of the proceeds from the sale of the Securities hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
Margin Stock, or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin Stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
Margin Stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “purpose of buying or carrying” shall have the
meanings assigned to them in Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221).

5.11. Employee Benefit Plans.

(a)     The Company, each of its Subsidiaries and each of their respective ERISA
Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan. Each Employee Benefit Plan
that is intended to qualify under Section 401(a) of the Internal Revenue Code is
so qualified.

(b)     No ERISA Event has occurred or is reasonably expected to occur.

(c)     Except to the extent required under Section 4980B of the Internal
Revenue Code or except as set forth in Schedule 5.11, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates.

(d)     As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $1,000,000.

(e)     As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of the Company,
its Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $1,000,000.

5.12. Governmental Regulation. Neither the Company nor any of its Consolidated
Subsidiaries is, or as of the Closing Date after giving effect to the offering
and sale of the Securities and the application of the net proceeds therefrom
will be, an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”), and the published rules and regulations
thereunder. Neither the Company nor any of its Subsidiaries is subject to
regulation under the Public Utility Holding the Company Act of 1935, the Federal
Power Act, the Interstate Commerce Act, or the ICC Termination Act, as amended
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or Contingent Obligations or which may otherwise
render all or any portion of the Obligations unenforceable.

5.13. Environmental Protection. Except as set forth in Schedule 5.13:

(a)     To the Company’s knowledge, neither the Company nor any of its
Subsidiaries nor any of their respective Properties or operations now or
formerly owned, leased or operated by any of them are subject to any outstanding
written order, consent decree or settlement agreement with any Person, and
neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective Properties or operations now or formerly owned, leased or operated by
any of them, alleging or relating to (i) any Environmental Law, (ii) any
Environmental Claim, or (iii) any Hazardous Materials Activity;

(b)     neither the Company nor any of its Subsidiaries has received any letter
or request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law;

(c)     there are and, to the Company’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities that could form the basis of an
Environmental Claim against the Company or any of its Subsidiaries (whether with
respect to any now or formerly owned, leased or operated Properties or
operations);

(d)     neither the Company nor any of its Subsidiaries nor, to the Company’s
knowledge, any predecessor of the Company or any of its Subsidiaries has filed
any notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, and none of the Company’s or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent; and

(e)     compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws would not, individually or
in the aggregate, be reasonably expected to result in a Material Adverse Effect.

5.14. Employee Matters. There is no strike or work stoppage in existence or
threatened involving the Company or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.

5.15. Disclosure and Projections.

(a)     Disclosure. All factual information (taken as a whole) furnished by or
on behalf of the Company and its Subsidiaries in writing to any Purchaser
(including all information contained in the Schedules hereto, in the other
Equity Documents or Related Agreements) for purposes of or in connection with
this Agreement, the other Equity Documents, the Loan Documents, or any
transaction contemplated herein or therein is true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. No
representation or warranty of the Company or its Subsidiaries contained in any
Equity Document or Related Agreement or in any other document, certificate or
written statement furnished by the Company to the Purchasers by or on behalf of
the Company or any of its Subsidiaries for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of a
material fact. There are no facts known (or which should upon the reasonable
exercise of diligence be known) to the Company or its Subsidiaries (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to the Purchasers for use in connection with the
transactions contemplated hereby.

(b)     Projections. The Closing Date Projections have been diligently prepared
on a basis consistent with the financial statements delivered to the Purchasers
pursuant to Section 5.3, and are based on good faith estimates and assumptions
believed by management of the Company to be reasonable as of the date of the
Closing Date Projections, and there are no statements or conclusions in any of
the Closing Date Projections which are based upon or include information known
to the Company or its Subsidiaries as of the date of the Closing Date
Projections to be misleading in any material respect or which fail to take into
account material information regarding the matters reported therein. On the
Closing Date, the Company believes that the Closing Date Projections were
reasonable, it being recognized by the Purchasers, however, that projections as
to future events are not to be viewed as facts and that the actual results
during the period or periods covered by the Closing Date Projections may differ
from the projected results and such differences may be material.

5.16. Foreign Assets Control Regulations, Etc.

(a)     Neither the sale of the Securities by the Company hereunder nor its use
of the proceeds thereof will violate (i) the United States Trading with the
Enemy Act, as amended, (ii) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto, (iii) Executive
Order No. 13,224, 66 Fed Reg 49,079 (2001), issued by the President of the
United States (Executive Order Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit or Support Terrorism) (the
“Terrorism Order”) or (iv) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Public Law 107-56 (October 26, 2001). No part of the proceeds from
the sale of the Securities will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

(b)     Neither the Company nor any Subsidiary (i) is or will become a “blocked
person” as described in Section 1 of the Terrorism Order or (ii) engages or will
engage in any dealings or transactions, or is otherwise associated, with any
such blocked person or any such Person.

(c)     The Company and its Subsidiaries and its Affiliates are in compliance,
in all material respects, with the Uniting And Strengthening America By
Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, Public Law 107-56 (October 26, 2001).

5.17. Related Agreements.

(a)     The Company has delivered to the Purchasers complete and correct copies
of (i) each Related Agreement and of all exhibits and schedules thereto as of
the date hereof and (ii) copies of any material amendment, restatement,
supplement or other modification to or waiver of each Related Agreement entered
into after the date hereof and on or prior to the Closing Date.

(b)     Each of the representations and warranties given by the Company or any
of its Subsidiaries in any Related Agreement is true and correct in all material
respects as of the Closing Date (or as of any earlier date to which such
representation and warranty specifically relates). None of the representations
or warranties of any Person in any Related Agreement contain any untrue
statement of a material fact or omit any fact necessary to make such statements
therein not misleading.

(c)     The Related Agreements are in full force and effect as of the Closing
Date and have not been terminated, rescinded, or withdrawn, and no provision
thereof has been waived by any of the parties thereto. Neither the Company nor
any of its Subsidiaries that is party thereto is in default in the performance
of, or compliance with, any provisions of the Related Agreements. The Related
Agreements comply in all material respects with, and contemporaneously with the
purchase of the Securities hereunder on the Closing Date and upon the filing of
the corresponding certificate of merger with the Secretary of State of the State
of Delaware on the Closing Date, the Merger will be consummated in accordance
with, all applicable laws. The transactions contemplated by the Related
Agreements will be, contemporaneously with the purchase of the Securities
hereunder on the Closing Date, consummated in accordance with their respective
terms.

(d)     Notwithstanding anything in the Related Agreements to the contrary, the
representations and warranties of the Company and its Subsidiaries set forth in
this Section 5.17 shall, solely for purposes hereof, survive the Closing Date
and the consummation of the Merger for the benefit of the Purchasers.

5.18. Equity Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and, assuming the due authorization,
execution and delivery thereof by the Purchasers, is the legally valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as (i) may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or fraudulent transfer or
other similar laws relating to or affecting creditors’ rights generally,
(ii) such enforceability is subject to general principles of equity regardless
of whether such enforceability is considered in a proceeding in equity or at law
and (iii) rights to indemnity and contribution may be limited by state or
federal laws relating to securities or by policies underlying such laws.

5.19. Investor Rights Agreement. The Investor Rights Agreement has been duly
authorized by the Company and, assuming due authorization, execution and
delivery by the other parties thereto, when executed and delivered by the
Company on or prior to the Closing Date, will be a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as (i) may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or fraudulent transfer or other similar laws
relating to or affecting creditors’ rights generally, (ii) such enforceability
is subject to general principles of equity regardless of whether such
enforceability is considered in a proceeding in equity or at law and
(iii) rights to indemnity and contribution may be limited by state or federal
laws relating to securities or by policies underlying such laws.

5.20. The Securities. The Securities have been duly authorized by the Company
and, when issued and delivered in accordance with the terms of this Agreement,
shall be validly issued and outstanding, fully paid and nonassessable, and free
and clear of any Liens. The issuance of the Securities shall not be subject to
preemptive or other similar rights. The Conversion Shares, when issued, will be
validly issued and outstanding, fully paid and nonassessable, and free and clear
of any Liens, and the issuance thereof shall not be subject to any preemptive or
other similar rights.

5.21. No Integration. Neither the Company nor any of its “affiliates” (as
defined in Rule 501(b) of Regulation D under the Act) has directly, or through
any agent, (i) sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Act) which is or will
be integrated with the sale of the Securities in a manner that would require the
registration under the Act of the Securities or (ii) engaged in any form of
general solicitation or general advertising in connection with the offering of
the Securities (as those terms are used in Regulation D under the Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Act, or in any action which would require the registration of the offering and
sale of the Securities pursuant to this Agreement or which would violate
applicable state securities or “Blue Sky” laws or the securities laws of any
other jurisdiction, assuming the representations, warranties and agreements of
the Purchasers set forth in Section 6 hereof are true, accurate and have been
complied with.

5.22. No Registration. Assuming the representations, warranties and agreements
of the Purchasers set forth in Section 6 hereof are true and correct and have
been complied with, it is not necessary, in connection with the offer, sale and
delivery of the Securities to the Purchasers in the manner contemplated by this
Agreement, to register the Securities under the Act.

5.23. Regulation M. Neither the Company nor any of its Consolidated Subsidiaries
has or will take any action, directly or indirectly, prohibited by Regulation M
promulgated under the Exchange Act, in connection with the offering of the
Securities.

5.24. No Brokers. Except for the fees and expenses set forth on Schedule 5.24
hereto, all of which fees and expenses will be paid by the Company on the
Closing Date, neither the Company nor any of its Consolidated Subsidiaries nor
any of their respective officers, directors or employees has employed any broker
or finder or incurred any liability for any brokerage fees, commissions or
finders’ fees in connection with the issuance and sale of the Securities. The
Company hereby indemnifies Purchasers against, and agrees that it will hold the
Purchasers harmless from, any claim, demand or liability for any such broker’s
or finder’s fees or commissions alleged to have been incurred in connection
herewith or therewith and any expenses (including reasonable fees, expenses and
disbursements of counsel) arising in connection with any such claim, demand or
liability.

6. REPRESENTATIONS OF THE PURCHASERS. In order to induce the Company to enter
into this Agreement, each of the Purchasers, severally and not jointly,
represents and warrants to the Company that:

6.1. Due Authorization The execution, delivery and performance of the Equity
Documents to which the Purchaser is a party have been duly authorized by all
necessary action on the part of the Purchaser.

6.2. Binding Obligation. Each of the Equity Documents to which the Purchaser is
a party has been duly executed and delivered by such Purchaser and is the
legally valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

6.3. ERISA. Either (i) no part of the funds used by such Purchaser to purchase
the Securities hereunder constitutes assets of any “employee benefit plan” (as
defined in Section 3(3) of ERISA) or “plan” (as defined in Section 4975 of the
Code) or (ii) the purchaser of the Securities by it is exempt from the
restrictions on prohibited transactions of ERISA and the Code pursuant to one or
more statutory, regulatory or administrative exemptions.

6.4. Purchase for Investment The Purchaser is purchasing the Securities for its
own account or for one or more separate accounts maintained by it or for the
account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of its or their property
shall at all times be within the Purchaser’s control. The Purchaser understands
that the Securities have not been registered under the Act and may be resold
only if registered pursuant to the provisions of the Act or if an exemption from
registration is available.

6.5. Status of Purchasers. The Purchaser is an “accredited investor” within the
meaning of Rule 501 of the Act, with such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of a
prospective investment in the Securities and that it is capable of bearing the
economic risks of such investment. The Purchaser has had an opportunity to
discuss the business, management and financial affairs of the Company and its
Subsidiaries with the Company’s management and an opportunity to review the
facilities of the Company and its Subsidiaries.

7. COVENANTS OF THE COMPANY. The Company covenants that it will perform, and
will cause each of its Subsidiaries to perform, all covenants in this Section 7:

7.1. Use of Proceeds.(a)     The Company will apply the net proceeds from the
sale of the Securities as set forth in Section 2.5 hereto.

7.2. No Integration.(a)     None of the Company or any of its Affiliates will
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Act) that could be integrated with the sale
of the Securities in a manner that would require the registration of the
Securities under the Act.

7.3. No General Solicitation.(a)     The Company will not, and will not permit
any of its Subsidiaries to, engage in any form of general solicitation or
general advertising (as those terms are used in Regulation D under the Act) or
act in any manner involving a public offering within the meaning of Section 4(2)
of the Act in connection with the offering of the Securities, or in any action
which would require the registration of the offering and sale of the Securities
pursuant to this Agreement or which would violate applicable state securities or
“Blue Sky” laws or the securities laws of any other jurisdiction in connection
with the offering and sale of the Securities pursuant to this Agreement.

7.4. Rule 144A(d)(4) Information.(a)     For so long as any of the Securities
remain outstanding, the Company will make available at its expense, upon
request, to any holder of such Securities and any prospective purchasers thereof
the information specified in Rule 144A(d)(4) under the Act, unless the Company
is then subject to Section 13 or 15(d) of the Exchange Act.

7.5. Payment of Taxes and Claims; Tax.

(a)     The Company will, and will cause each of its Subsidiaries to, pay all
taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided that no such charge or claim need be paid if it is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor and (ii) in the case of a charge or claim which has or may become
a Lien against any of the Collateral, such proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such charge or claim.

(b)     The Company will not, nor will it permit any of its Subsidiaries to,
file or consent to the filing of any consolidated income tax return with any
Person (other than the Company or any of its Subsidiaries).

7.6. Shares Available for Issuance. The Company shall reserve and keep available
out of its authorized but unissued Common Stock the full number of shares of
Common Stock deliverable upon conversion of all then outstanding Securities and
shall, at its own expense, take all such actions and obtain such permits and
orders as may be necessary to enable the Company lawfully to issue such Common
Stock upon conversion of the Securities.

8. EXPENSES, ETC.

8.1. Transaction Expenses. The Company agrees to pay promptly (a) all the actual
and reasonable costs and expenses of negotiation, preparation and execution of
the Equity Documents and any consents, amendments, waivers or other
modifications thereto (whether or not any such amendment, waiver or consents
become effective); (b) all the costs of furnishing all opinions by counsel for
the Company and the Company’s performance of and compliance with all agreements
and conditions on its part to be performed or complied with under this Agreement
and the other Equity Documents; (c) the reasonable fees, expenses and
disbursements of counsel to the Purchasers (including allocated costs of
internal counsel) in connection with the negotiation, preparation, execution and
administration of the Equity Documents and any consents, amendments, waivers or
other modifications thereto (whether or not any such amendment, waiver or
consents become effective) and any other documents or matters requested by the
Company or its Subsidiaries or affiliates in connection therewith; and (d) all
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel) and costs of settlement, incurred by the Purchasers
in enforcing any Obligations of or in collecting any payments due from the
Company or its Subsidiaries hereunder, or under the other Equity Documents;
provided, however, that the Company’s obligation to reimburse or pay the
expenses of the Purchasers set forth in clauses (a) through (c) of this
Section 8.1, in addition to the same with respect to the Company’s debt
financing separately provided on the date hereof, shall not exceed $200,000 in
the aggregate without the prior written consent of the Company, which consent
shall not be unreasonably withheld. All requests for payment by the Company
pursuant to this Section 8.1 shall be set forth in a statement (accompanied by
reasonable detail) delivered to the Company.

8.2. Survival. The obligations of the Company under this Section 8 will survive
the payment or transfer of any of the Securities, the enforcement, amendment or
waiver of any provision of this Agreement or any other Equity Document, and the
termination of this Agreement.

9. INDEMNIFICATION.

(a)     The Company will indemnify and hold harmless each Purchaser, each person
who controls a Purchaser within the meaning of the Securities Act or the
Exchange Act and each of its Subsidiaries and each of their respective
directors, officers, employees, principals, members, agents, advisors and
partners (any and all of whom are referred to as the “Indemnified Party”) from
and against any and all losses, claims, damages, and liabilities, whether joint
or several (including all legal fees or other expenses reasonably incurred by
any Indemnified Party in connection with the preparation for or defense of any
pending or threatened third party claim, action or proceeding, whether or not
resulting in any liability), to which such Indemnified Party may become subject,
under any Applicable Law or otherwise, caused by or arising out of, or allegedly
caused by or arising out of, (i) this Agreement, any other Equity Document, any
Related Agreement or any transaction contemplated hereby or thereby (including,
without limitation, any failure to purchase the Securities other than by reason
of a breach of this Agreement by the Indemnified Party), (ii) any enforcement of
any of the Equity Documents, or (iii) any breach of the Company’s
representations set forth in Section 5.13 (Environmental Protection); provided
that the Company shall have no obligation to indemnify an Indemnified Party from
or against any loss, claim, damage, liability or expense to the extent that the
same resulted from the gross negligence or willful misconduct of such
Indemnified Party as determined by a court of competent jurisdiction in a final,
non-appealable decision.

(b)     Promptly after receipt by an Indemnified Party of notice of any claim,
action or proceeding with respect to which an Indemnified Party is entitled to
indemnity hereunder, such Indemnified Party will notify the Company of such
claim or the commencement of such action or proceeding, provided that the
failure of an Indemnified Party to give notice as provided herein shall not
relieve the Company of its obligations under this Section 9 with respect to such
Indemnified Party, except to the extent that the Company is actually prejudiced
by such failure. The Company will assume the defense of such claim, action or
proceeding and will employ counsel satisfactory to the Indemnified Party and
will pay the fees and expenses of such counsel. Notwithstanding the preceding
sentence, the Indemnified Party will be entitled, at the expense of the Company,
to employ counsel separate from counsel for the Company and for any other party
in such action if the Indemnified Party reasonably determines upon advice of
counsel that a conflict of interest or other reasonable basis exists which makes
representation by counsel chosen by the Company not advisable.

(c)     THE INDEMNIFICATION PROVISIONS IN THIS SECTION 9 SHALL BE ENFORCEABLE
REGARDLESS OF WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS,
CLAIMS OR LAWS (INCLUDING ANY PAST, PRESENT OR FUTURE BULK SALES LAW,
ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH LAW
OR PRODUCTS LIABILITY, SECURITIES OR OTHER LAW) AND REGARDLESS OF WHETHER ANY
PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR
PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE
PERSON SEEKING INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.

(d)     To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 9 may be unenforceable in whole or in part
because they are violative of any Applicable Law or public policy, the Company
shall contribute the maximum portion that it is permitted to pay and satisfy
under Applicable Law to the payment and satisfaction of all indemnified
liabilities incurred by Indemnified Parties or any of them.

10. ENTIRE AGREEMENT. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
or any other Equity Document shall be deemed representations and warranties of
the Company under this Agreement. Subject to the preceding sentence, this
Agreement and the other Equity Documents embody the entire agreement and
understanding between the Purchasers and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.

11. AMENDMENT AND WAIVER. This Agreement may be amended, and the observance of
any term hereof may be waived (either retroactively or prospectively), with (and
only with) the written consent of the Company and each of the Purchasers party
hereto.

12. NOTICES. All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

(i) if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as a Purchaser (including any direct or indirect transferee) or a
nominee shall have specified to the Company in writing, or

(ii) if to the Company, to the Company at its address set forth below its
signature below, or at such other address as the Company shall have specified to
the Purchaers in writing.

Notices under this Section 12 will be deemed given only when actually received
or when first refused (in the case of delivery by recognized overnight delivery
service).

13. REPRODUCTION OF DOCUMENTS. This Agreement, the other Equity Documents and
all documents relating thereto, including, without limitation, (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by the Purchasers on the Closing Date (except the certificated Securities
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to the Purchasers, may be reproduced by the
Purchasers by any photographic, photostatic, microfilm, microcard, miniature
photographic or other similar process and the Purchasers may destroy any
original document so reproduced. The Company agrees and stipulates that, to the
extent permitted by Applicable Law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by the Purchasers in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 13 shall not prohibit the
Company or any Purchaser from contesting any such reproduction to the same
extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

14. CONFIDENTIAL INFORMATION. For the purposes of this Section 14, “Confidential
Information” means information delivered to a Purchaser by or on behalf of the
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by a
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any person acting on its behalf or (c) otherwise becomes known to such
Purchaser by a source, other than the Company or any Subsidiary, who is not
known by such Purchaser to be prohibited from disclosing such information. Each
Purchaser will maintain the confidentiality of Confidential Information in
accordance with procedures adopted by it in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by the Purchaser’s Securities), (ii) its financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14,
(iii) any other Purchaser, (iv) any Person to which such Purchaser sells or
offers to sell such Securities or any portion thereof (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
the provisions of this Section 14), (v) any Person from which such Purchaser
offers to purchase any security of the Company (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 14), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the National Association of
Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if a breach of this
Agreement has occurred and is continuing, to the extent such Purchaser may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under this
Agreement or any other Equity Document.

15. MISCELLANEOUS.

15.1. Successors and Assigns. All covenants and other agreements contained in
this Agreement by or on behalf of any of the parties hereto bind and inure to
the benefit of their respective successors and permitted assigns whether so
expressed or not; provided, however, that neither the Company nor its
Subsidiaries may assign its rights or obligations under the Equity Documents.
Any Purchaser may assign its rights under this Agreement to any Person to whom
such Purchaser assigns or transfers any Securities, provide such assignee or
transferee agrees in writing to be bound with respect to the transferred
Securities by the provisions that apply to the “Purchasers.”

15.2. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

15.3. Construction. Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

15.4. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

15.5. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

15.6. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER EQUITY DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR THE RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 15.6 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE SALE OF THE SECURITIES PURSUANT HERETO.
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

15.7. Submission to Jurisdiction; Waivers. The Company hereby irrevocably and
unconditionally:

(a)     submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Equity Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company’s agent for
service of process identified in Section 15.8(d) hereto or at the Company’s
address set forth below its signature below or at such other address of which
the Purchasers have been notified pursuant to Section 12 hereof;

(d)     appoints CT Corporation, 111 Eighth Avenue, 13th Floor New York, NY
10011 to receive for it, and on its behalf, service of process in the United
States; and

(e)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

[SIGNATURE PAGES TO FOLLOW]

3

If each Purchaser is in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between each
of the Purchasers and the Company.

Very truly yours,

ONLINE RESOURCES CORPORATION,

a Delaware corporation,

as the Company



      By

Name:

Title:

Notice Address:

4795 Meadow Wood Lane, Suite 300
Chantilly, Virginia 20151
Attn: Catherine A. Graham

4

The foregoing is hereby

agreed to as of the

date thereof.

SPECIAL VALUE EXPANSION FUND, LLC,

a Delaware limited liability company, as a Purchaser



      By

Name:

Title: Authorized Signatory

Notice Address:

2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attn: Steve Chang and General Counsel
Fax: (310) 899-4958

SPECIAL VALUE OPPORTUNITIES FUND, LLC, a Delaware limited liability company, as
a Purchaser



      By

Name:

Title: Authorized Signatory

Notice Address:

2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attn: Steve Chang and General Counsel
Fax: (310) 899-4958

5

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

          Name of Purchaser         SPECIAL VALUE EXPANSION FUND, LLC        
(1) Number of shares of the Securities to be purchased:
    22,255.19288  
 
  Bank: Wells Fargo Bank Minnesota, NA

 
  ABA #: 121-000-248

(2) All payments by wire transfer of
  For Credit To: CDO Clearing

immediately available funds, with
    A/C #: 6355067033  
sufficient information to identify the
  For Further Credit To: Special Value

source and application of such funds,
  Expansion Fund, LLC

to:
    A/C #: 18185401  
 
  2951 28th Street, Suite 1000
(3) All notices and other
  Santa Monica, CA 90405

communications:
  Attention: Steve Chang and General Counsel

SPECIAL VALUE OPPORTUNITIES FUND, LLC
       
(1) Number of shares of the Securities to be purchased:
    52,744.80712  
 
  Bank: Wells Fargo Bank Minnesota, NA

 
  ABA #: 121-000-248

(2) All payments by wire transfer of
  For Credit To: CDO Clearing

immediately available funds, with
    A/C #: 6355067033  
sufficient information to identify the
  For Further Credit To: Special Value

source and application of such funds,
  Opportunities Fund, LLC

to:
    A/C #: 18169601  
 
  2951 28th Street, Suite 1000
(3) All notices and other
  Santa Monica, CA 90405

communications:
  Attention: Steve Chang and General Counsel


6

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2005 10-K” shall have the meaning given thereto in Section 5.2 hereof.

“Act” shall mean the Securities Act of 1933, as amended.

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“Agreement” shall mean this Equity Purchase Agreement.

“Applicable Law” means all laws, rules and regulations applicable to a Person,
its Property or a transaction, as the case may be, including all applicable
common law principles and all provisions of all applicable United States
federal, state, local and foreign constitutions, treatises, codes, statutes,
rules, regulations, orders and ordinances of any Governmental Authority; and
writs, orders, judgments, injunctions and decrees of all courts and arbitrators.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Stock” means the capital stock or other equity interests of a Person.

“Closing Date” shall have the meaning given thereto in Section 3.2 hereof.

“Closing Date Projections” means the forecasted financial statements of the
Company and its Subsidiaries, consisting of balance sheets, income statements
and cash flow statements for the Company and its Subsidiaries giving effect to
the consummation of the transactions contemplated by the Related Agreements,
dated May 3, 2006.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Letter” shall mean that certain commitment letter, dated as of
October 25, 2005, by and between the Company and Tennenbaum Capital Partners,
LLC, including the Summary of Terms attached thereto.

“Common Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s equity, other than Preferred Stock of
such Person, whether outstanding on the date of this Agreement or issued
thereafter, including without limitation, all series and classes of such common
stock.

“Company” has the meaning set forth in the first paragraph hereof.

“Confidential Information” shall have the meaning given thereto in Section 14
hereto.

“Consolidated Subsidiaries” shall mean, as to any Person, all Subsidiaries of
such Person which are consolidated with such Person for financial reporting
purposes in accordance with GAAP

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any acceptance, letter of credit or surety bond or similar
facility issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings, or (iii) under Hedge Agreements.
Contingent Obligations shall include (a) the direct or indirect Guaranty (as
defined in the Credit Agreement), endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (1) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (2) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (1) or
(2) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence. The amount of any Hedge Agreement shall be determined
pursuant to the definition of “Swap”. The amount of any other Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such Contingent Obligation
is specifically limited.

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its Properties is bound or to which it or
any of its Properties is subject.

“Conversion Shares” shall mean those shares of the Company’s Common Stock
issuable upon conversion of the Securities.

“Credit Agreement” means that certain Credit Agreement (as amended from time to
time), dated July 3, 2006, by and among the lenders party thereto, Obsidian,
LLC, as Agent, and the Company.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which the Company or any of its Subsidiaries is a
party.

“Dollars” and the sign “$” means the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of the Company that is incorporated
or organized under the laws of the United States of America, any state thereof
or in the District of Columbia.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Equity Documents” shall have the meaning given thereto in Section 2.6 hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of a Person or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of such Person or such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of such Person or such Subsidiary and with respect to
liabilities arising after such period for which such Person or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to Section
4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of the Company,
any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by the Company, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, or against the Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any Employee Benefit Plan;
(ix) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (x) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Facilities” means any and all Real Property Assets (including all buildings,
fixtures or other improvements located thereon) now or heretofore owned, leased,
operated or used by the Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

“GAAP” means accounting principles generally accepted in the United States of
America.

“Governing Body” shall mean the board of directors or other body having the
power to direct or cause the direction of the management and policies of a
Person that is a corporation, partnership, trust or limited liability company.

“Governmental Authority” means any political subdivision or department thereof,
any other governmental or regulatory body, commission, central bank, board,
bureau, organ or instrumentality or any court, in each case whether federal,
state, local or foreign.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, arrangement for disposal, release, discharge, spillage, seepage, or
filtration of which is or shall be restricted, prohibited or penalized by any
applicable law (including, without limitation, petroleum products and
byproducts, asbestos, urea formaldehyde foam insulation and polychlorinated
biphenyls).

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
arrangement for or permitting disposal, disposition or handling of any Hazardous
Materials, or any corrective action or response action with respect to any of
the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively, and not entered into for speculative purposes.

“Indebtedness” with respect to any Person means, at any time, without
duplication,



  a)   its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;



  b)   its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);



  c)   all Synthetic Lease Obligations and all liabilities appearing on its
balance sheet in accordance with GAAP in respect of Capital Leases;



  d)   all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities); and



  e)   all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money).

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (i) through (v) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. Obligations under Interest Rate Agreements
and Currency Agreements constitute (1) in the case of Hedge Agreements,
Contingent Obligations, and (2) in all other cases, Investments, and in neither
case constitute Indebtedness. Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is, by its terms,
non-recourse to the assets of such Person other than as a result of customary
exclusions.

“Indemnified Party” shall have the meaning given thereto in Section 9 hereof.

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of the Company and its Subsidiaries as currently
conducted that are material to the condition (financial or otherwise), business
or operations of the Company and its Subsidiaries, taken as a whole.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which the Company or any of its Subsidiaries is a party.

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of the Company),
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of the Company from any Person other
than the Company or any of its Subsidiaries, of any equity Securities of such
Subsidiary, (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business and advances to
customers in the ordinary course of business that are recorded as accounts
receivable on the balance sheet of the Company or its Subsidiaries and deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of the Company and its Subsidiaries)
or other extension of credit or capital contribution (by means of any transfer
of cash or other Property to others or any payment for Property or services for
the account or use of others) by the Company or any of its Subsidiaries to any
other Person (other than a Wholly-Owned Domestic Subsidiary of the Company),
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business, or (iv) Interest Rate Agreements or Currency
Agreements not constituting Hedge Agreements. The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment (other than
adjustments for the repayment of, or the refund of capital with respect to, the
original principal amount of any such Investment) plus, in the case of Interest
Rate Agreements or Currency Agreements, the obligations thereunder as determined
pursuant to the definition of “Swap”.

“Investment Company Act” shall have the meaning given thereto in Section 5.12
hereof.

“Investor Rights Agreement” shall have the meaning given thereto in Section 2.2
hereof.

“Leasehold Property” means any leasehold interest of the Company or any of its
Subsidiaries (other than a Foreign Subsidiary) as lessee under any lease of real
property.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement, capital lease or synthetic lease, upon
or with respect to any Property of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements) or
other preferential arrangement having the practical effect of any of the
foregoing.

“Loan Documents” means the Credit Agreement, the Notes, the Subsidiary Guaranty
(as defined in the Credit Agreement), the Intercreditor Agreement (as defined in
the Credit Agreement) and each Collateral Document (as defined in the Credit
Agreement) and any other agreement or document entered into by any Purchaser or
any affiliate of a Purchaser in connection with the transactions contemplated by
the Loan Documents.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets, properties or prospects of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
or any of its Subsidiaries to perform its obligations under this Agreement or
any other Equity Document to which it is a party, or (c) the validity or
enforceability of this Agreement or any other Equity Document.

“Material Contract” means any contract or other arrangement to which the Company
or any of its Subsidiaries is a party (other than the Loan Documents and the
Equity Documents) for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect.

“Milbank” shall have the meaning given thereto in Section 3.2 hereof.

“Merger” has the meaning given thereto in the recitals to the Agreement.

“Merger Agreement” has the meaning given thereto in the recitals to the
Agreement.

“Merger Consideration” has the meaning given thereto in the recitals to the
Agreement.

“Merger Sub” has the meaning given thereto in the recitals to the Agreement.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA .

“Notes” shall mean those certain notes contemplated by the Credit Agreement and
executed and delivered pursuant to the Credit Agreement.

“Obligations” means all obligations of every nature of the Company from time to
time owed to the Purchasers under the Equity Documents, whether for liquidation
preference, fees, expenses, indemnification or otherwise.

“Officer’s Certificate” means a certificate signed by the Chairman of the Board,
Vice Chairman, the President or a Vice President (regardless of vice
presidential designation), and by the Treasurer, an Assistant Treasurer, the
Secretary or an Assistant Secretary, of the Company.

“Organizational Documents” means with respect to any Person, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
operating agreement, members agreement, partnership agreement, voting trust, or
similar agreement or instrument governing the formation or operation of such
Person.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA, and, for purposes of Section 11(j), any Foreign Plan.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

“Preferred Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s preferred or preference equity, whether
outstanding on the date of this Agreement or issued thereafter, including,
without limitation, all series and classes of such preferred or preference
stock.

“Princeton” has the meaning given thereto in the recitals to the Agreement.

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

“Property” or “Properties” means, unless otherwise specifically limited, real,
personal or mixed assets or property of any kind, tangible or intangible, choate
or inchoate.

“Purchaser” shall have the meaning given thereto in the first paragraph of this
Agreement.

“Real Property Asset” means, at any time of determination, any interest then
owned (whether in fee, leasehold or otherwise) by the Company or any of its
Subsidiaries (other than any Foreign Subsidiary) in any real property

“Related Agreements” means the Merger Agreement and the other material documents
related to the Merger (including all schedules, exhibits, amendments,
supplements, modifications and assignments).

“Related Transactions” means the transactions contemplated by the Related
Agreements.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“SEC Reports” shall have the meaning given thereto in Section 5.2 hereof.

“Securities” shall have the meaning given thereto in Section 2.1 hereof.

“Series A-1 Certificate of Designation” shall mean the Certificate of
Designations, Preferences and Rights of the Series A-1 Convertible Preferred
Stock of Online Resources Corporation in substantially the form attached hereto
as Exhibit A.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries. Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Swaps” means, with respect to any Person, payment obligations with respect to
Interest Rate Agreements, Currency Agreements, Hedge Agreements and similar
obligations obligating such Person to make payments, whether periodically or
upon the happening of a contingency. For the purposes of this Agreement, the
amount of the obligation under any Swap shall be the amount determined in
respect thereof as of the end of the then most recently ended fiscal quarter of
such Person, based on the assumption that such Swap had terminated at the end of
such fiscal quarter, and in making such determination, if any agreement relating
to such Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.

“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations which do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the Indebtedness of such Person (without regard to accounting treatment).

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.

“Terrorism Order” is defined in Section 5.21(a).

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

“Yield Enhancement Fee” shall have the meaning given thereto in Section 3.4
hereof.

7